Citation Nr: 9915236	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-45 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a bilateral hearing 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from May 1963 to 
May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision by 
the Saint Paul, Minnesota, Regional Office of the Department 
of Veterans Affairs (VA) which, among other things, denied 
the veteran's claims for service connection for a right knee 
disorder and for a disability of the ears.  In January 1995, 
the veteran notified VA that he had moved his residence to 
Wisconsin and the case was transferred to the jurisdiction of 
the in Milwaukee, Wisconsin, Regional Office (RO).  The case 
has since been referred to the Board for appellate review. 


FINDING OF FACT

On March 18, 1999, prior to the promulgation of a decision in 
the appeal, the Board received a written communication from 
the veteran in which he requested that his appeal be 
withdrawn as to all issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met, and the Board does not have 
jurisdiction over any issue in dispute.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted correspondence dated in March 1999 
indicating that he desired to withdraw his appeal on all 
issues under appeal.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed as to 
all issues.


ORDER

The appeal is dismissed.




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



